                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA



SOUTHEAST ALASKA
CONSERVATION COUNCIL, et al.,

                    Plaintiffs,                  Case No. 1:19-cv-00006-SLG
              v.

UNITED STATES FOREST SERVICE,
et al.,

                    Defendants.

ORDER RE JOINT STATUS REPORT AND MOTION FOR A THIRTY-DAY EXTENSION
     OF THE STAY OF EXISTING DEADLINES UNTIL FEBRUARY 22, 2021

      Upon consideration of the parties’ Joint Status Report and Motion for a Thirty-

Day Extension of the Stay of Existing Deadlines Until February 22, 2021 at Docket

63, IT IS HEREBY ORDERED that the motion is GRANTED. To allow the parties to

continue their discussions to determine whether a settlement of Plaintiff’s Motion for

Attorneys’ Fees is possible and to obtain final approval for any settlement agreement,

deadlines in this case are stayed until February 22, 2021. If a settlement agreement

has not been reached by that date, the parties will provide the Court with a joint report

on the status of settlement discussions and either seek an extension of the stay or

propose a schedule for completing briefing on Plaintiffs’ Motion for Attorneys’ Fees.

      Dated this 22nd day of January, 2021 and Anchorage, Alaska.

                                              /s/ Sharon L. Gleason
                                              UNITED STATES DISTRICT JUDGE




         Case 1:19-cv-00006-SLG Document 64 Filed 01/22/21 Page 1 of 1
